By
the Court.
The cases cited by the defendant’s counsel, were relied upon in the case of Abrahams, qui tam, versus Bunn; 4 Burr. 2255, *57and were all, upon argument and consideration, over-ruled. The rule laid down in that case was, that the question in a criminal prosecution, being the same with a civil cause, in which the witness was interested, went generally to his credit; unless the judgment in the prosecution where he was a witness, could be given in evidence in a cause in which he was interested: in the latter case, it would be an objection to his competency. If this rule be correct, (and it seems have been so considered ever since,) its application to the present case leaves no room to doubt the competency of the witness.
Objection over-ruled.